Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Italian parent Application No. IT102015000081842, filed on 12/10/2015 was received with the present application.

Election/Restrictions

Claims 12, 14-16, and 25-26 are allowable. The restriction requirement among species IA-IIIA (represented by corresponding Figures 1-5 and 7-8) and among species IB-IVB (represented by corresponding Figures 6a-6d), as set forth in the Office action mailed on 10/06/2020, has been reconsidered in view of the allowability of claims to the elected invention (species IIA and species IIIB, represented by corresponding Figures 3-5 and 6c) pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/06/2020 is partially withdrawn. Claims directed to species IA (represented by Figures 1-2) are no longer withdrawn from consideration because species IA requires all the limitations of an allowable claim (i.e. claim 12, 14, and 25-26); examiner however notes that none of the withdrawn claims in the amendments filed on 12/17/2021 are drawn to species IA. Nevertheless, claim 24, which is directed to non-elected species IIIA (represented by Figures 7-8), remain withdrawn from consideration because it does not require all the limitations of an allowable claim (claim 24 explicitly recite that the cam system in the continuously variable transmission device comprising a drive profile defined by a penetrating portion of the fixed bushing and a driven profile defined by a penetrating portion of the mobile bushing. A cam system with such features is specific to the non-elected species IIIA and has a significantly distinct structural configuration to the cam systems of the continuously variable transmission devices in species IA-IIA. Furthermore, the allowable independent claim 12 currently recite that the cam system in the claimed invention comprising at least one pin fixed to the fixed busing and a closed first cam profile on the mobile busing; these feature are only found in the cam systems of species IA-IIA. Therefore, claim 24 limitations are determined to be directed exclusively to non-elected species IIIA and does not require all the limitations of an allowable parent claim 12).  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative, Gregory Sebald on 01/21/2022.

The claims in the application has been amended as follows: 
Claim 24 is cancelled with the consent from applicant’s representative for the reasons set forth above.

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:

Claims 12, 14-16, and 25-26 are allowed.
Claims 1-11, 13, and 17-23 were cancelled by the applicant in the amendments filed on 12/17/2021, while claim 24 was cancelled by the examiner with the authorization from applicant’s representative as noted above.

the closed first cam profile including an linear active portion for guiding the at least one pin when the motor shaft exerts an active torque in an acceleration phase, and a linear braked portion for guiding the at least one pin when the motor shaft exerts a braked torque during a deceleration phase; wherein, the linear active portion extends obliquely to a rotational axis of the motor shaft in a inclining manner, while the linear braked portion being distinct feature from the linear active portion and inclined in an opposite/ different direction compare to the inclining direction of said linear active portion. As set forth in the previous office action (dated 08/20/21), Borghi (U.S. PGPUB 2004/0171443A1) appears to be the closes related prior art to applicant’s claimed continuously variable transmission device. Where, Norghi-443 disclose a drive pulley in a continuously variable transmission device comprising a cam system with a closed first cam profile having substantially similar arrangement to the closed first cam profile of the cam system in applicant’s claimed invention. Yet, Borghi-443 fail to teach the linear active portion on the closed first cam profile of the cam system been obliquely oriented/ inclined with respect to the rotation axis of a motor shaft in a direction that is opposite the inclining direction of the linear braked portion on said closed first cam profile. On the contrary, Borghi-443 explicitly states that said linear active portion of the closed first cam profile extending parallel to the rotation axis of the motor shaft. However, other pertinent prior 
Accordingly, the continuously variable transmission device claimed by the applicant within claims 12, 14-16, and 25-26, is determined to be allowable over prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.J.D./Examiner, Art Unit 3654				/MICHAEL R MANSEN/                                                                                    Supervisory Patent Examiner, Art Unit 3654